Citation Nr: 0939620	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected hearing loss of the left ear 
and/or inservice surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO in Chicago, Illinois, which denied service connection for 
tinnitus.

In February 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims file.  

In a March 2009 decision, the Board denied service connection 
for tinnitus, to include as secondary to service-connected 
hearing loss of the left ear and/or inservice surgery.  The 
Veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an August 2009 Order, the Court 
endorsed a July 2009 Appellee's motion for remand and 
remanded the appeal for compliance with the instructions in 
the motion.  


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the evidence is 
at least in equipoise that his tinnitus is directly related 
to active military service.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the 
Board is granting in full the benefit sought on appeal.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The Veteran contends he has tinnitus as a direct result of 
service, to include left ear surgery, or as secondary to his 
service-connected left ear hearing loss disability.  For the 
reasons that follow, the Board concludes that service 
connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board may 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

As an initial matter, the Board notes that the Veteran is 
shown to have a current diagnosis of tinnitus.  A January 
2003 medical statement from C. Rose, M.D. reports that that 
the Veteran has been plagued with constant tinnitus since the 
time of his left ear surgery in service.  Tinnitus was 
subsequently confirmed at his January 2005, April 2007 and 
May 2007 VA examinations.  

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  Service treatment records 
reflect treatment for hearing trouble, otitis media and 
tympanic membrane perforation of the left ear and show that 
the Veteran underwent left ear surgery in April 1965.  
Defective hearing was documented upon entry to service, and 
otitis media and tympanic membrane perforation were shown 
likewise to have existed prior to induction.  The Board notes 
that service treatment records are negative with respect to 
any complaints, treatment or a diagnosis of tinnitus.  
Additionally, although the Veteran testified at the February 
2009 videoconference hearing that he suffered acoustic trauma 
as a radioman and from gun noise when he had general 
quarters, the Board observes that there is no documented 
evidence of noise exposure.  At separation examination in 
September 1968, the Veteran was given a hearing test and 
there was no mention of tinnitus or any other ear trouble at 
the time.  

The Veteran was afforded several VA examinations in 
connection with the present claim to determine whether his 
tinnitus can be associated with service, to include the left 
ear surgery he had in service.  At the January 2005 VA 
audiological examination, the examiner noted that the Veteran 
did not report tinnitus in service and opined that it was not 
likely that his tinnitus was service related since he had 
continuing left ear problems over his lifetime.  At the May 
2007 ear disease examination, the examiner noted that there 
was no evidence in the record that the Veteran suffered from 
tinnitus any time near his 1965 ear surgery.  It was also 
noted that the surgery was a tympanoplasty and would NOT have 
involved an otologic drill and associated noise exposure.  
The examiner further noted that the Veteran had significant 
occupational noise exposure without hearing protection.  
Based on these findings, the examiner gave the opinion that 
it was less likely than not that the Veteran's tinnitus was 
related to his 1965 ear surgery.  

The Veteran argues that he has had constant tinnitus ever 
since he had left ear surgery in service.  A May 1973 medical 
statement from A. Prunskis, M.D. does note that the Veteran 
claimed he injured his left ear in service and had been 
dealing with diminished hearing, different noises and 
frequent infections since that time.  However, the claims 
file contains several medical statements dated in 1998 from 
D.P. Tojo, M.D., all of which, in the course of detailing the 
Veteran's chronic ear problems, remain silent regarding any 
complaints of tinnitus.  Additionally, the Veteran's ear 
problems were discussed in a VA Form 9 previously filed by 
the Veteran in June 1973 and a VA Form 646 filed by his 
representative in September 1973, and there is no mention of 
anything related to tinnitus in either of these forms.  The 
Board observes that, aside from a one-time mention of 
"different noises" in 1973, the earliest documented 
complaint of tinnitus is several decades later in 2000.  See 
videoconference hearing transcript, August 2000.  This period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Notwithstanding the foregoing, the Veteran's representative 
recently submitted a medical statement dated in August 2009 
from Dr. Rose.  In this statement, Dr. Rose explains that the 
Veteran has been under the care of his office since 1987 and 
indicates that the Veteran's decreased auditory acuity has 
been accompanied by constant tinnitus and episodes of 
otorrhea.  Dr. Rose opines that there is at least a 50 
percent - if not more - probability that the Veteran's 
hearing loss/tinnitus is the result of the ear surgery 
performed in service.  

The Board has reviewed and weighed the relevant evidence of 
record, as summarized above, and afforded particular 
attention to the August 2009 medical statement from Dr. Rose.  
While the January 2005 and May 2007 VA examination reports 
are adequate upon which to base a decision, the Board finds 
the more recently rendered medical opinion of Dr. Rose to be 
more probative.  Of particular significance is the fact that 
Dr. Rose's office has treated the Veteran since 1987 and is 
therefore more familiar with the nature and progression of 
the Veteran's disability.  This opinion establishes that the 
Veteran's tinnitus is likely the result of his inservice ear 
surgery.  Taking into account all of the relevant evidence of 
record, the Board finds that the evidence is at least evenly 
balanced that the Veteran's tinnitus is directly related to 
service.  

As the evidence is at least in equipoise as to whether the 
Veteran's tinnitus is related to service, the Board concludes 
that service connection is warranted.  The benefit-of-the-
doubt rule has been applied in reaching this decision.  See 
38 U.S.C. § 5107(b) (West 2002); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for tinnitus is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


